DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1 and 20 have been amended. Claims 3 and 7-9 are canceled. Claims 21 and 22 are newly added. Claims 1, 2, 4-6 and 10-22 are pending. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The declaration under 37 CFR 1.130 filed on August 23, 2021 is sufficient to overcome the rejection of claims 1-10, 12, 13 and 15-19 based on 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (J. Med. Chem., 2015) and Jeon et al (Eur. J. Pharm. Sci., 2016) in view of Benival et al (Int. J. Pharm., 2012) and Jeon et al (Pharm. Res., 2013).
Chung teaches the preparation of a DEVD peptide-doxorubicin conjugate that is activated upon radiation-induced caspase-3 mediated apoptosis. DEVD is Asp-Glu-Val-Asp (SEQ ID:4). 
Jeon-2016 teaches that ionic complexation of the bis-phosphonic acid drug, zoledronic acid, with cationic N-deoxycholyl-L-lysyl-methylester (Lys-DOCA), facilitates gastrointestinal absorption allowing for oral administration with suitable bioavailability. The complex may be prepared with a single or plurality of the Lys-DOCA moieties. See particularly, abstract; section 2.3; and section 4. 
Benival teaches that doxorubin is one of the most important chemotherapeutic agents and is used in the treatment of a variety of hematological and solid tumors. The reference further teaches that it would be desirable to have this drug prepared in a dosage form suitable for oral administration, for example, to improve patient compliance. The reference notes that like zoledronic acid, doxorubicin is a hydrophilic drug.  See section 1. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Chung product by the preparation of a bile acid ionic complex using a bile acid derivative, such as Lys-DOCA, with a reasonable expectation of success. The artisan would be motivated to make such a modification in order to prepare a doxorubicin dosage form that would be bioavailable when administered orally, a desired route of administration. The artisan would understand that the DEVD peptide-doxorubicin conjugate would be particularly suitable for preparing such a complex due to the introduction of several carboxylic acid moieties to the doxorubicin molecule by the addition of the peptide. Jeon-2013 depicts the complexation of a similar bile acid product with a carboxylic acid-containing drug. .  
Applicant’s arguments filed August 23, 2021 have been fully considered but they are not persuasive.
Applicant contends that no scientific basis for an expectation of success in preparing a bile acid complex with the recited doxorubicin-peptide conjugate and argues that both bisphosphonate and ceftriaxone have structures that are very different from the instant doxorubicin-peptide conjugate. This is not found to be persuasive. The examiner agrees that the overall structures of Jeon-2013 and Jeon-2106 are different from the instant structure. They are also different from each other but still have the ability to complex with the cationic DOCA derivative. What they all three have in common is one or more acidic moieties suitable for complexation with a cationic Lys-DOCA molecule. This complexation is clearly depicted in Jeon-2013. The examiner maintains that because of the plurality of acidic moieties on the doxorubicin-peptide conjugate, one would reasonably expect a similar type complex to form. 
Applicant further argues that there is no expectation that the carboxylic groups of the doxorubicin-peptide would be accessible to permit complexation with a Lys-DOCA molecule. This is not found to be persuasive. The reference depicts the doxorubicin-peptide as the planar doxorubin with a peptide tail that is further removed from doxorubicin by a linker. The examiner maintains that one of ordinary skill would reasonably expect that this molecule would form a complex with Lys-DOCA. 
.    

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (J. Med. Chem., 2015) and Jeon et al (Eur. J. Pharm. Sci., 2016) in view of Benival et al (Int. J. Pharm., 2012) and Jeon et al (Pharm. Res., 2013) as applied to claims 1, 2, 4 and 10-19 above, and further in view of Salami et al (Clin. Biochem., 2003).
Chung teaches as set forth above. The reference teaches that the peptide is cleaved, thus activating the prodrug form, by caspase-3 that is produced when apoptosis is induced by radiation. The reference is silent regarding the use of a method other than radiation for the induction of apoptosis and production of caspase-3. 
Jeon-2016, Benival, and Jeon-2013 teach as set forth above. 
Salami teaches the use of tamoxifen in the treatment of cancer. The drug has an apoptotic effect resulting in upregulation of caspase-3. See abstract and section 4. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Chung product by the preparation of a bile acid ionic complex using a bile acid derivative for the treatment of cancer, as set forth above. It would be further obvious to modify the resultant method by substituting any known apoptotic chemotherapy agent, such as tamoxifen, for the radiation used in Chung with a reasonable expectation of success. In the absence of unexpected results, this modification would amount to a substitution of one element for another to yield predictable results.  
August 23, 2021 have been fully considered but they are not persuasive. Applicant did not separately address this rejection.   

Claims 1, 2, 4-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (US 2007/0104719) and Jeon et al (Eur. J. Pharm. Sci., 2016) in view of Benival et al (Int. J. Pharm., 2012) and Jeon et al (Pharm. Res., 2013). 
Carter teaches a DEVD peptide conjugated doxorubicin prodrug wherein the linker connecting the peptide and doxorubicin is para-aminobenzyloxycarbonyl. See Figure 10 and Example III. The reference teaches the administration of this product for the treatment of cancer. See paragraphs [0082], [0128]-[0129].
Jeon-2016, Benival, and Jeon-2013 teach as set forth above.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Carter product by the preparation of a bile acid ionic complex using a bile acid derivative, such as Lys-DOCA, with a reasonable expectation of success. The artisan would be motivated to make such a modification in order to prepare a doxorubicin dosage form that would be bioavailable when administered orally, a desired route of administration. The artisan would understand that the DEVD peptide-doxorubicin conjugate would be particularly suitable for preparing such a complex due to the introduction of several carboxylic acid moieties to the doxorubicin molecule by the addition of the peptide. Jeon-2013 depicts the complexation of a similar bile acid product with a carboxylic acid-containing drug. See Figure 1. As with Jeon-2016, it would desirable to prepare a complex with a plurality of Lys-DOCA moieties in order to further enhance gastrointestinal absorption. The modification would amount to the use of a known technique to improve a similar product and method of its use.
August 23, 2021 have been fully considered but they are not persuasive. Applicant did provide any additional argument not addressed above.

Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623